Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (U.S. Pub No. 2012/0287945 A1) in view of Cherian et al. (U.S. Pub No. 2013/0100886 A1).


par 0014, 0030, 0031, Various descriptions of this document relate to devices or components being coupled together. Coupling typically denotes a relationship allowing for communication or connection between a first and second object. The first object may be directly connected to the second object. Data is received and analyzed, with a protocol information section extracted from a packet, stored into a register, compared with predetermined (programmable) values, and then with a tag provided based on the comparison. Packet processor interface 410 interfaces with an external component relative to the frame tagger, providing the packet upon which to operate (as payload 414) along with control signals enable 412, byte value 416, and control 418. Packet analyzer 420 receives the packet initially and provides various portions of the packet and control signals to other subcircuits], 
wherein each of the at least two pieces of protocol information indicates a respective protocol of a first plurality of protocols associated with the second communication device; extract, from the received first packet, a first priority of each of the first plurality of protocols [par 0033, Protocol extractor 440 receives payload 422, enable 424, byte value 426, and offset control signals 428 and uses these signals and data to extract a protocol information section from the payload 422. Protocol extractor 440 also receives offset value 476 from protocol offset register 490. This protocol information section will have a predetermined number of bytes (which may be encoded in the packet or fixed)]; select a protocol from a second plurality of protocols that are common to at least two protocols associated with two or more protocols usable by the first par 0041-0043, In general, the method attempts to perform multiple comparisons in parallel, thus matching a packet to an expected protocol of a group of expected protocols. However, the method also hierarchically compares portions of a packet such that if the highest priority comparison (such as a first-pass comparison, for example) fails, the other comparisons do not affect the result. If the first-pass protocol word is a match (either to a single value or to one of a set of values), then parallel portions of the method come into play. At block 610, the second-pass protocol word is extracted, and at block 640, the second-pass protocol word is compared to a user-defined or predetermined protocol value, to determine whether the second-pass protocol word of the packet matches an expected value. If no match is found, at block 650, this is acknowledged as a match for the first pass and no match for the second pass. Correspondingly, at block 660, the tag appropriate for the first-pass match is provided, and the process then proceeds to block 690. If a match occurs at block 640, the process moves to block 670, and the process recognizes that both the first and second passes had matches], wherein the protocol from the second plurality of protocols is selected based on the extracted first priority [par 0041, 0042 However, the method also hierarchically compares portions of a packet such that if the highest priority comparison (such as a first-pass comparison, for example) fails, the other comparisons do not affect the result];
 	Vasudevan fail to show wherein each of the at least two pieces of protocol information indicates a respective protocol of a first plurality of protocols associated with the second communication device; and a specific field of the first packet includes 
 	In an analogous art Cherian show wherein each of the at least two pieces of protocol information indicates a respective protocol of a first plurality of protocols associated with the second communication device [par 0008, 0051, The method comprises transmitting information indicative of the at least one compression protocol from the first apparatus to the second apparatus, the information included in a second header of the data packet. The information element may comprise one or more bits. The value of the information element may indicate which compression protocol(s) are to be used and/or parameters of the compression protocol. The device receiving the information element may further acknowledge receipt of the information element and use of the compression protocol(s)]; and a specific field of the first packet includes the at least two pieces of protocol information [par 0071, Next, at block 304, the wireless device 202t sends information to the wireless device 202r indicating the selected compression protocol(s). Optionally, along with or separate from the information indicating the selected compression protocol(s), the wireless device 202t sends parameters related to the selected compression protocol(s)]; and control communication with the second communication device based on the selected protocol [par 0072, The device 400 comprises a selecting module 402 for selecting the one or more communication protocols to be used for communication between the wireless device 400 and the wireless device 202r. The selecting module 402 may be configured to perform one or more of the functions discussed above with respect to the block 302 illustrated in FIG. 3. The selecting module 402 may correspond to one or more of the processor 204 and the DSP 220. The device 400 further comprises a transmitting module 404 for transmitting information to the wireless device 202r indicating the selected compression protocol(s) and optionally parameters].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan and Cherian because the transmission of data with header information can transmitted with packets would use less bandwidth.

2. Vasudevan and Cherian disclose the first communication device according to claim 1, wherein the circuitry is further configured to that analyze the at least two pieces of protocol information received from the second communication device [Vasudevan, par 0030, 0031, FIG. 4 illustrates another alternate embodiment of a frame tag apparatus in block diagram form. Data is received and analyzed, with a protocol information section extracted from a packet. Packet analyzer 420 receives the packet initially and provides various portions of the packet and control signals to other subcircuits].


5.    Vasudevan and Cherian illustrate the first communication device according to claim 1, wherein the circuitry is further configured to store priority information the stored priority information indicates a second indicating priority of each protocol of the at least two protocols associated with usable by the first communication device, and the circuitry is further configured to select the protocol from the second plurality of protocols based on the stored priority information [Vasudevan, par 0028, In turn, the protocol information is stored in data register 320, allowing for easy access to the protocol information by comparator 330. Comparator 330 compares the protocol information with predetermined values and indicates if any of the predetermined values match the protocol information. Tag selector 340 uses the indication from comparator 330 to determine which tag should be applied to the packet, and that tag is then available for any components which receive the packet after its use by the frame tag module 300].

6.    Vasudevan and Cherian demonstrate the first communication device according to claim 1, wherein the circuitry is further configured to analyze the at least two pieces of protocol information received from the second communication device; and store priority information, wherein the stored priority information indicates a second indicating priority of each protocol of the at least two or more protocols associated with usable by the first communication device, and the protocol from the second plurality of protocols is selected based on both the extracted first priority and the stored priority information [Vasudevan, par 0028, 0030, Control block 350 controls operations of each of protocol extractor 310, data register 320, comparator 330, and tag selector 340. The protocol extractor, in one embodiment, examines a packet to determine a location of protocol information within the packet and then extracts that protocol information from the packet. In turn, the protocol information is stored in data register 320, allowing for easy access to the protocol information by comparator 330. Comparator 330 compares the protocol information with predetermined values and indicates if any of the predetermined values match the protocol information. Data is received and analyzed, with a protocol information section extracted from a packet, stored into a register, compared with predetermined (programmable) values, and then with a tag provided based on the comparison].


10. Vasudevan and Zhang teach a first communication device comprising: circuitry configured to: generate a first packet that includes at least two pieces of protocol information, wherein each of the at least two pieces of protocol information indicates a respective protocol of protocols associated with the first communication device [par 0014, 0030, 0031, Various descriptions of this document relate to devices or components being coupled together. Coupling typically denotes a relationship allowing for communication or connection between a first and second object. The first object maybe directly connected to the second object. Data is received and analyzed, with a protocol information section extracted from a packet, stored into a register, compared with predetermined (programmable) values, and then with a tag provided based on the comparison. Packet processor interface 410 interfaces with an external component relative to the frame tagger, providing the packet upon which to operate (as payload 414) along with control signals enable 412, byte value 416, and control 418. Packet analyzer 420 receives the packet initially and provides various portions of the packet and control signals to other subcircuits], transmit the first packet to a second another communication device a receive selected protocol information from the second communication device [par 0033, Protocol extractor 440 receives payload 422, enable 424, byte value 426, and offset control signals 428 and uses these signals and data to extract a protocol information section from the payload 422. Protocol extractor 440 also receives offset value 476 from protocol offset register 490. This protocol information section will have a predetermined number of bytes (which may be encoded in the packet or fixed)]; wherein the selected protocol information indicates a protocol selected from the protocols that are indicated by the at least two pieces of protocol information, and the protocol from the protocols is selected based on the priority of the respective protocol of the protocols [par 0035, 0036, Comparator 460, responsive to start signal 436, compares the data available from protocol register 450 (available as byte value 1 452 through byte value n 454 and protocol word 456 signals) to expected or predetermined values, either single values or a set of values for each word/byte. Comparator 460 also receives priority indication 478 from priority detection logic 492 and receives protocol word 482 and protocol mask 484 from protocol word and mask register 494]
 	Vasudevan fail show arrange the at least two pieces of protocol information in a specific field of the first packet, wherein an order of the arrangement of the at least two pieces of protocol information is based on a priority of each of the protocols that are indicated by the at least two pieces of protocol information; the protocol from the protocols is selected based on the order of the arrangement of the at least two pieces of protocol information; control communication with the second communication device based on the selected protocol indicated by the received selected protocol information
 	In an analogous art Cherian show arrange the at least two pieces of protocol information in a specific field of the first packet, wherein an order of the arrangement of the at least two pieces of protocol information is based on a priority of each of the protocols that are indicated by the at least two pieces of protocol information [par 0049, Accordingly, for the wireless device 202r to properly decode data packets transmitted by the wireless device 202t, the wireless device 202r may need to determine which compression protocol the wireless device 202t used in generating the header for the data packet (i.e., what type of header is in the data packet). In one aspect, in order to implement the compression protocols a compression layer is defined that is above the media access control (MAC) layer of the open systems interconnection (OSI) model used for communication. For example, the OSI model defines a hierarchy of layers starting at a lowest layer to a highest layer (i.e., a physical layer, a data link layer, a network layer, a transport layer, a session layer, a presentation layer, and an application layer)]; the protocol from the protocols is selected based on the order of the arrangement of the at least two pieces of protocol information[par 0071, Next, at block 304, the wireless device 202t sends information to the wireless device 202r indicating the selected compression protocol(s). Optionally, along with or separate from the information indicating the selected compression protocol(s), the wireless device 202t sends parameters related to the selected compression protocol(s)]; control communication with the second communication device based on the selected protocol indicated by the received selected protocol information[par 0072, The device 400 comprises a selecting module 402 for selecting the one or more communication protocols to be used for communication between the wireless device 400 and the wireless device 202r. The selecting module 402 may be configured to perform one or more of the functions discussed above with respect to the block 302 illustrated in FIG. 3. The selecting module 402 may correspond to one or more of the processor 204 and the DSP 220. The device 400 further comprises a transmitting module 404 for transmitting information to the wireless device 202r indicating the selected compression protocol(s) and optionally parameters].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan and Cherian because the transmission of data with header information can transmitted with packets would use less bandwidth.

14. Vasudevan illustrates a communication method, comprising: in a first communication device: receiving a packet that includes at least two pieces of protocol information from a second communication device [par 0014, 0030, 0031, Various descriptions of this document relate to devices or components being coupled together. Coupling typically denotes a relationship allowing for communication or connection between a first and second object. The first object may be directly connected to the second object. Data is received and analyzed, with a protocol information section extracted from a packet, stored into a register, compared with predetermined (programmable) values, and then with a tag provided based on the comparison. Packet processor interface 410 interfaces with an external component relative to the frame tagger, providing the packet upon which to operate (as payload 414) along with control signals enable 412, byte value 416, and control 418. Packet analyzer 420 receives the packet initially and provides various portions of the packet and control signals to other subcircuits], extracting, from the received first packet, a priority of each of the first plurality of protocols based on an order of arrangement of the at least two pieces of protocol information in the specific field [par 0033, Protocol extractor 440 receives payload 422, enable 424, byte value 426, and offset control signals 428 and uses these signals and data to extract a protocol information section from the payload 422. Protocol extractor 440 also receives offset value 476 from protocol offset register 490. This protocol information section will have a predetermined number of bytes (which may be encoded in the packet or fixed];
 	Vasudevan fail to show disclose wherein each of the at least two pieces of protocol information indicates a respective protocol of a first plurality of protocols associated with the second communication device, and a specific field of the packet includes the at least two pieces of protocol information; selecting, a protocol from a second plurality of protocols that are common to at least two protocols associated with the first communication device and the first plurality of protocols indicated by the at least two pieces of protocol information, wherein the protocol from the second plurality of protocols is selected based on the extracted priority; and controlling communication with the second communication device based on the selected protocol.
 	In an analogous art Cherian show disclose wherein each of the at least two pieces of protocol information indicates a respective protocol of a first plurality of protocols associated with the second communication device[par 0008, 0051, The method comprises transmitting information indicative of the at least one compression protocol from the first apparatus to the second apparatus, the information included in a second header of the data packet. The information element may comprise one or more bits. The value of the information element may indicate which compression protocol(s) are to be used and/or parameters of the compression protocol. The device receiving the information element may further acknowledge receipt of the information element and use of the compression protocol(s)]; and a specific field of the packet includes the at par 0071, Next, at block 304, the wireless device 202t sends information to the wireless device 202r indicating the selected compression protocol(s). Optionally, along with or separate from the information indicating the selected compression protocol(s), the wireless device 202t sends parameters related to the selected compression protocol(s)]; selecting, a protocol from a second plurality of protocols that are common to at least two protocols associated with the first communication device and the first plurality of protocols indicated by the at least two pieces of protocol information[par 0041-0043, In general, the method attempts to perform multiple comparisons in parallel, thus matching a packet to an expected protocol of a group of expected protocols. However, the method also hierarchically compares portions of a packet such that if the highest priority comparison (such as a first-pass comparison, for example) fails, the other comparisons do not affect the result. If the first-pass protocol word is a match (either to a single value or to one of a set of values), then parallel portions of the method come into play. At block 610, the second-pass protocol word is extracted, and at block 640, the second-pass protocol word is compared to a user-defined or predetermined protocol value, to determine whether the second-pass protocol word of the packet matches an expected value. If no match is found, at block 650, this is acknowledged as a match for the first pass and no match for the second pass. Correspondingly, at block 660, the tag appropriate for the first-pass match is provided, and the process then proceeds to block 690. If a match occurs at block 640, the process moves to block 670, and the process recognizes that both the first and second passes had matches], wherein the protocol from the second plurality of protocols is selected based on the extracted priority[par 0049, Accordingly, for the wireless device 202r to properly decode data packets transmitted by the wireless device 202t, the wireless device 202r may need to determine which compression protocol the wireless device 202t used in generating the header for the data packet (i.e., what type of header is in the data packet). In one aspect, in order to implement the compression protocols a compression layer is defined that is above the media access control (MAC) layer of the open systems interconnection (OSI) model used for communication. For example, the OSI model defines a hierarchy of layers starting at a lowest layer to a highest layer (i.e., a physical layer, a data link layer, a network layer, a transport layer, a session layer, a presentation layer, and an application layer)]; and controlling communication with the second communication device based on the selected protocol[par 0072, The device 400 comprises a selecting module 402 for selecting the one or more communication protocols to be used for communication between the wireless device 400 and the wireless device 202r. The selecting module 402 may be configured to perform one or more of the functions discussed above with respect to the block 302 illustrated in FIG. 3. The selecting module 402 may correspond to one or more of the processor 204 and the DSP 220. The device 400 further comprises a transmitting module 404 for transmitting information to the wireless device 202r indicating the selected compression protocol(s) and optionally parameters].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan and Cherian because the transmission of data with header information can transmitted with packets would use less bandwidth.


[par 0014, 0030, 0031, Various descriptions of this document relate to devices or components being coupled together. Coupling typically denotes a relationship allowing for communication or connection between a first and second object. The first object maybe directly connected to the second object. Data is received and analyzed, with a protocol information section extracted from a packet, stored into a register, compared with predetermined (programmable) values, and then with a tag provided based on the comparison. Packet processor interface 410 interfaces with an external component relative to the frame tagger, providing the packet upon which to operate (as payload 414) along with control signals enable 412, byte value 416, and control 418. Packet analyzer 420 receives the packet initially and provides various portions of the packet and control signals to other subcircuits], transmitting the packet to a second communication device; receiving selected protocol information from the second communication device[par 0033, Protocol extractor 440 receives payload 422, enable 424, byte value 426, and offset control signals 428 and uses these signals and data to extract a protocol information section from the payload 422. Protocol extractor 440 also receives offset value 476 from protocol offset register 490. This protocol information section will have a predetermined number of bytes (which may be encoded in the packet or fixed)], 
 	Vasudevan fail to show wherein each of the at least two pieces of protocol information indicates a respective protocol of protocols associated with the first communication device arranging the at least two pieces of protocol information in a 
 	In an analogous art Cherian wherein each of the at least two pieces of protocol information indicates a respective protocol of protocols associated with the first communication device arranging the at least two pieces of protocol information in a specific field of the packet, wherein an order of the arrangement of the at least two pieces of protocol information is based on a priority of each of the protocols that are indicated by the at least two pieces of protocol information [par 0049, Accordingly, for the wireless device 202r to properly decode data packets transmitted by the wireless device 202t, the wireless device 202r may need to determine which compression protocol the wireless device 202t used in generating the header for the data packet (i.e., what type of header is in the data packet). In one aspect, in order to implement the compression protocols a compression layer is defined that is above the media access control (MAC) layer of the open systems interconnection (OSI) model used for communication. For example, the OSI model defines a hierarchy of layers starting at a lowest layer to a highest layer (i.e., a physical layer, a data link layer, a network layer, a transport layer, a session layer, a presentation layer, and an application layer)], wherein par 0071, Next, at block 304, the wireless device 202t sends information to the wireless device 202r indicating the selected compression protocol(s). Optionally, along with or separate from the information indicating the selected compression protocol(s), the wireless device 202t sends parameters related to the selected compression protocol(s)]; and the protocol from the protocols is selected based on the order of the arrangement of the at least two pieces of protocol information[par 0049, Accordingly, for the wireless device 202r to properly decode data packets transmitted by the wireless device 202t, the wireless device 202r may need to determine which compression protocol the wireless device 202t used in generating the header for the data packet (i.e., what type of header is in the data packet). In one aspect, in order to implement the compression protocols a compression layer is defined that is above the media access control (MAC) layer of the open systems interconnection (OSI) model used for communication];  and controlling, communication with the second communication device based on the selected protocol indicated by the received selected protocol information [par 0072, The device 400 comprises a selecting module 402 for selecting the one or more communication protocols to be used for communication between the wireless device 400 and the wireless device 202r. The selecting module 402 may be configured to perform one or more of the functions discussed above with respect to the block 302 illustrated in FIG. 3. The selecting module 402 may correspond to one or more of the processor 204 and the DSP 220. The device 400 further comprises a transmitting module 404 for transmitting information to the wireless device 202r indicating the selected compression protocol(s) and optionally parameters].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan and Cherian because the transmission of data with header information can transmitted with packets would use less bandwidth.

16.  Claim 16 is a claim to a medium to carry out the device of claim 1. Therefore claim
16    is rejected under the same rationale set forth in claim 1.

17.    Claim 17 is a claim to a medium to carry out the device of claim 10. Therefore claim 17 is rejected under the same rationale set forth in claim 10.

18.  Claim 18 is a claim to a system to carry out the device of claim 1. Therefore claim
18    is rejected under the same rationale set forth in claim 1.

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (U.S. Pub No. 2012/0287945 A1) in view of Cherian et al. (U.S. Pub No. 2013/0100886 A1) in further view of Zhang et al. (U.S. Pub No. 2016/0112746 Al).


9. Vasudevan and Cherian create the first communication device according to claim 1, wherein the circuitry is further configured to receive a second packet from the par 0023, framer 130 maybe expected to use frame tag module 135 to tag incoming packets, and then framer 130 may be expected to steer those packets to particular destinations depending on the tags from frame tag module 135],
 	Vasudevan and Cherian fail to show the second packet includes protocol information indicating a protocol selected at a previous connection with the second communication device, and select the protocol indicated by the protocol information included in the packet.
 	In an analogous art Zhang show the second packet includes protocol information indicating a protocol selected at a previous connection with the second communication device, and select the protocol indicated by the protocol information included in the packet [par 0120, The instruction in the association instruction packet may be defined as AVT::Set Second Screen lnfo(), and the instruction AVT::Set Second Screen lnfo() carries parameters such as the URL of the preset picture of the target object, the UUID of the second terminal, and the Internet Protocol address of the second terminal. The process of sending the association instruction may also be sending a packet using another protocol, such as the DLNA protocol or the IGRS protocol. The protocol used by the second terminal to send the association instruction to the access terminal may be replaceable and changeable].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan, Cherian, and Zhang because this would allow network processors typically do not run at a speed at which data is transferred 


13. Vasudevan and Cherian describe the first communication device according to claim 10, Vasudevan fail to show wherein the circuitry is further configured to transmitting unit a second packet that includes protocol information, and the protocol information included in the second packet indicates: a protocol corresponding to previous connection with the second communication device and identification information of the second communication device.
 	In an analogous art Zhang show wherein the circuitry is further configured to transmitting unit a second packet that includes protocol information, and the protocol information included in the second packet indicates: a protocol corresponding to previous connection with the second communication device and identification information of the second communication device [par 0120, process of sending the association instruction maybe sending, by the second terminal, an association instruction packet to the access terminal using a UPnP protocol, where an instruction in the association instruction packet carries the URL of the preset picture of the target object, the UUID of the second terminal, and the Internet Protocol address of the second terminal. The instruction in the association instruction packet may be defined as AVT::Set Second Screen lnfo(), and the instruction AVT::Set Second Screen lnfo() carries parameters such as the URL of the preset picture of the target object, the UUID of the second terminal, and the Internet Protocol address of the second terminal. The process of sending the association instruction may also be sending a packet using another protocol, such as the DLNA protocol or the IGRS protocol].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan, Cherian, and Zhang because this would allow network processors typically do not run at a speed at which data is transferred when processing because with a heavy workload from processing data along with the demand to determine what type of control or data bytes that are received.


6.  	Claims 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (U.S. Pub No. 2012/0287945 A1) in view of Cherian et al. (U.S. Pub No. 2013/0100886 A1) in further view of Habermehi et al. (U.S. Pub No. 2017

7. Vasudevan and Cherian demonstrate the first communication device according to claim 6, Vasudevan and Zhang fail to show wherein the circuitry is further configured to: calculate, for each of the second plurality of protocols, an evaluation value, wherein the evaluation value is calculated based on a basis of both the extracted first priority and the second priority that is indicated by the stored priority information stored in the storage unit, and select the protocol from the second plurality of protocols, wherein the evaluation value of the selected protocol is higher among the evaluation value of each of the second plurality of protocols.
 	In an analogous art Habermehi show wherein the circuitry is further configured to: calculate, for each of the second plurality of protocols, an evaluation value, par 0183, After the initial evaluation value has been identified, the process 970 proceeds to block 974 wherein a corresponding protocol range is identified. In some embodiments, the protocol range can comprise a portion of protocol range data which can identify one or several ranges of initial values in one or several therewith associated elevated evaluation protocols], and the second priority that is indicated by the stored priority information stored in the storage unit, and select the protocol from the second plurality of protocols, wherein the evaluation value of the selected protocol is higher among the evaluation value of each of the second plurality of protocols [par 0184, 0185, a corresponding protocol range can include determining in which of the protocol ranges the initial value of the response lies. This determining can include comparing the initial evaluation value to one or several thresholds bounding protocol ranges identified in the protocol range data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan, Cherian, and Habermehi because this provides a correlation database including data identifying an evaluation protocol based on an evaluation value range.

8. Vasudevan and Cherian provides the first communication device according to claim 6, Vasudevan and Cherian fail to show wherein the circuitry is further configured to: calculate, for each of the second plurality of protocols, an evaluation value, wherein the evaluation value is calculated based on both the extracted first priority and the second priority that is indicated by the stored priority information; and select, when 
 	In an analogous art Habermehi shows wherein the circuitry is further configured to: calculate, for each of the second plurality of protocols, an evaluation value, wherein the evaluation value is calculated based on both the extracted first priority and the second priority indicated by the stored priority information [par 0178, 0183, After the initial evaluation value has been identified, the process 970 proceeds to block 974
wherein a corresponding protocol range is identified. In some embodiments, the protocol range can comprise a portion of protocol range data which can identify one or several ranges of initial values in one or several therewith associated elevated evaluation protocols]; and select, when multiple protocols of the second plurality of protocols have a highest evaluation value, a protocol from the multiple protocols, wherein the selected protocol from the multiple protocols has a highest priority [par 0157, In some embodiments, the determination of this correlation can include determining whether the initial evaluation value is a value belonging to a first group having a high or adequate correlation to evaluation values, or whether the initial evaluation value is a value belonging to a second group having low or inadequate correlation to evaluation values].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Vasudevan, Cherian, and Habermehi because this provides a correlation database including data identifying an evaluation protocol based on an evaluation value range.
Response to Arguments
Vasudevan describes that a received packet is associated with an expected protocol of a group of expected protocols and a priority indication 478. Further, Vasudevan describes that the priority indication 478 is received from a priority detection logic. However, Vasudevan, in its entirety, does not teach or suggest that the priority indication 478 of each of the expected protocol of the group of expected protocols is based on an order of arrangement of the group of expected protocols. In fact, Vasudevan is silent on the aspect that the priority indication 478 of the packet is related to the expected protocol of the packet. Therefore, Vasudevan does not teach, suggest or render obvious at least, for example, the feature of “extract, from the received first packet, a first priority of each of the first plurality of protocols based on an order of arrangement of the at least two pieces of protocol information in the specific field,” as recited in amended independent claim 1.

The examiner respectfully disagrees Vasudevan paragraph 0028, 0043, The protocol extractor, in one embodiment, examines a packet to determine a location of protocol information within the packet and then extracts that protocol information from the packet. In turn, the protocol information is stored in data register 320, allowing for easy access to the protocol information by comparator 330. Comparator 330 compares the 
 	If the first-pass protocol word is a match (either to a single value or to one of a set of values), then parallel portions of the method come into play. At block 610, the second-pass protocol word is extracted, and at block 640, the second-pass protocol word is compared to a user-defined or predetermined protocol value, to determine whether the second-pass protocol word of the packet matches an expected value. The paragraphs show information is extracted based upon values or a match, which is based on an arrangement.

Therefore, Vasudevan does not teach, suggest or render obvious at least, for example, the feature of “extract, from the received first packet, a first priority of each of the first plurality of protocols based on an order of arrangement of the at least two pieces of protocol information in the specific field,” as recited in amended independent claim 1. Further, the additional cited reference (Zhang) does not remedy the above-noted deficiencies of Vasudevan. Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Vasudevan and Zhang.

The applicant’s argument is moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468